Citation Nr: 1708578	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  15-31 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition.

2. Entitlement to service connection for a left leg stress fracture. 

3. Entitlement to service connection for a left hip fracture. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1991 to September 1991, active duty for special work in July 1995, and other periods of ACDUTRA.  Veteran status has been established based on service connection for a spontaneous pneumothorax, status post residual chest scars. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify at a hearing before the Board at its central office in Washington, DC.  In June 2016, and again in January 2017, the Veteran requested that the hearing be held by videoconference instead, as it was too difficult for him to travel to Washington, DC.  The Veteran's request for a change in hearing venue is timely, and he has presented good cause for his request. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the next available videoconference hearing before the Board at a VA facility convenient to his residence, as feasible.  Provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws her hearing request or fails to report for the scheduled hearing, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




